Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 1 of 27

 

United States Courts
Southern District of Texas
FILED
IN THE UNITED STATES DISTRICT COURT JUL 02 9non
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION David J. Bradley, Clerk of Court
ANTHONY EMOKPAIRE, §
§
Plaintiff, §
§
V. § CASENO.
FIESTA MART, LLC,
Defendant.
§
NOTICE OF REMOVAL

 

 

Pursuant to 28 U.S.C. §§ 1441 and 1446, et seg., Defendant Fiesta Mart, LLC (‘‘Fiesta”)
files this Notice of Removal of this action from State Court to this Court and respectfully states
as follows:

1. On May 27, 2020, Plaintiff Anthony Emokpaire (Plaintiff), commenced a civil
action in the District Court of Harris County, Texas (“the State Court”), bearing the style,
Anthony Emokpaire v Fiesta Mart LLC, Cause No. 2020-31999 (“the Civil Action”). The Civil
Action is still pending in the State Court.

2. Fiesta was served with a copy of the Summons and Petition in the Civil Action on
June 4, 2019, copies of which are attached as Exhibit _A, and which constitute all process,
pleadings, and orders served on Fiesta in the Civil Action to date.

3. Fiesta filed an Answer on June 18, 2020 in the Civil Action in State Court, copies
of which is attached as Exhibit B, and which constitutes all process, pleadings, and orders served

by Fiesta in the Civil Action to date.

Page 1 of 3
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 2 of 27

4, The Civil Action is one of which this Court has federal question jurisdiction

pursuant to 28 U.S.C. § 1331 and removal jurisdiction pursuant to 28 U.S.C. § 144] in that:

a.

The Petition asserts a claim to recover damages for a violation of the
Americans with Disability Act of 1990 (“ADA”), codified in 42 U.S.C. §
12101, et seq.

This Court has original jurisdiction of Plaintiffs ADA claim under the civil
enforcement provisions of the ADA, 42 U.S.C. § 12117.

The Petition asserts a claim to recover damages for a discrimination under
§703(a) of Title VII of the Civil Rights Act of 1964 (“Title VII”), codified in
42 U.S.C. § 2000e-2(a), et seq.

This Court has original jurisdiction of Plaintiff's discrimination claim under
the civil enforcement provisions of Title VH, 42 U.S.C. § 2000e-5(f).

The Petition asserts a claim to recover damages for a retaliation under §704(a)
of Title VI, codified in 42 U.S.C. § 2000e-3(a), ef seq.

This Court has original jurisdiction of Plaintiff's retaliation claim under the

civil enforcement provisions of Title Vil, 42 U.S.C. § 2000e-5(f).

5. Fiesta has filed this Notice prior to the expiration of thirty (30) days following its

receipt of a copy of the Petition.

6. The judicial district and division of this Court encompasses Harris County, Texas,

the place where the Civil Action is pending.

7. Fiesta will give written notice to Plaintiff and will file a Notice of Filing of Notice

of Removal with the Clerk of the District Court of Harris County, Texas. Fiesta attaches a copy

of the Notice of Filing of Notice of Removal as Exhibit C.

Page 2 of 3
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 3 of 27

WHEREFORE, Defendant Fiesta Mart, LLC prays that the Civil Action now pending

against it in the District Court of Harris County, Texas be removed therefrom to this Court.

Dated: July 1, 2020 Respectfully submitted,

By: _/s/Laura Reathaford
Laura Reathaford (pro hac vice pending)
LATHROP GPM, LLP
2101 Cedar Springs Road, Suite 1400
Dallas, Texas 75201
Phone: (214) 983-6030
Facsimile: (214) 983-6101
Email: laura.reathaford@lathropgpm.com

Attorney for Defendant Fiesta Mart, LLC

CERTIFICATE OF SERVICE

I hereby certify that on this 1° day of July 2020, a copy of the above pleading was served
via first class United States mail, postage prepaid, on the following counsel of record:

Larry Boje

LAW FIRM OF BOJE AND ASSOCIATES
9898 Bissonnet, Suite 419

Houston, Texas 77036

Phone: (713)271-2500

Fax: (713)271-5353

Email: lawboje@att.net

Attorney for Plaintiff

/s/Laura Reathaford
Laura Reathaford

 

Page 3 of 3

328437 14v.2
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 4 of 27

EXHIBIT A
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 5 of 27

CT Corporation

TO: Stacy Walker
FIESTA MART, INC.

Service of Process
Transmittal
06/04/2020

CT Log Number 537742884

5444 Westheimer Rd, Suite 101

Houston, TX 77056

RE: Process Served In Texas
FOR: Fiesta Mart, L.L.C. (Domestic State: TX)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:
ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:
ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

Anthony Emokpaire, Pltf. vs. Fiesta Mart LLC, Dft.
Name discrepancy noted.

None Specified
Case # P0203 999

Employee Litigation - Discrimination
C T Corporation System, Dallas, TX
By Certified Mail on 06/04/2020 postmarked: "Not Post Marked”

Texas

None Specified

SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780120764971
Image SOP

Email Notification, Stacy Walker walkers@fiestamart.com

C T Corporation S'
208 S La Salle St Ste 814
Chicago, IL 60604-1101

866-203-1500
DealTeam@wolterskiuwer.com

Page 1 of 1/ SK

Information displayed on this transmittal ts for CT
Corporation's record keeping purposes only and is provided to
the reciptent for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the docurnents themselves. Reciptent ts
responsible for interpreting sald documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents.
 

 

QETE-TOZSZ Sexe) ‘SENED
COG Buns '}9a295 UeAIA G66T
wayshs voye20dI05 1D 0/2
‘ITT MEW 225913

 

Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 6 of 27

 

       

Eeoé TecN 0000 BRe2 bTOé eyut O12) SATII ONO'S Wo}

SOP Med Od
WAAL LISI AN SRE
‘
i .

ETE. ll Mt A

 

 

 

 

 
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 7 of 27

CAUSE NO. 202031999

 

RECEIPT NO. 902735 75,00 CIM
tee eeees TR § 73754002
PLAINTIFF: EMOKPAIRE, ANTHONY In The 80th
vs. Judicial District Court
DEFENDANT: FIESTA MART LLC of Harris County, Texas

8OTH DISTRICT COURT
Houston, TX -
CITATION (CERTIFIED)
THE STATE OF TEXAS
County of Harris

TO: FIESTA MART L L C BY SERVING ITS REGISTERED AGENT CT CORPORATION
SYSTEM

1999 S8RYAN STREET SUITE 900 DALLAS TX 75201 - 3136
Attached is a copy of PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND

This instrument was Filed on the 27th day of May, 2020, in the above cited cause number
and court. The instrument attached describes the claim against you.

YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
@ default judgment may be taken against you.

TO OFFICER SERVING:

This citation was issued on lst day of June, 2020, under my hand and
seal of said Court.

ne} Bure~

MARILYN BURGESS, District Clerk
Harris County, Texas

201 Caroline, Houston, Texas 77002
{P.O. Box 4651, Houston, Texas 77210)

BOJE, LARRY

9898 BISSONNET SUITE 419
HOUSTON, TX 77036

Tel: (713) 271-2500

Bar No,: 24036241 Generated By: THOMAS, LISA 8E9//11506951

 

 

CLERK'S RETURN BY MAILING

Came to hand the day of ‘ , and executed by
mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
copy of this citation together with an attached copy of

PLAINTIFF'S ORIGINAL PETITION AND JURY DEMAND

to the following addressee at address:

 

 

 

ADDRESS

Service was executed in accordance with Rule 106
(a) ADDRESSEE (2) TRCP, upon the Defendant as evidenced by the

. return receipt incorporated herein and attached
hereto at

 

 

 

on day of '
by U.S. Postal delivery to

 

This citation was not executed for the following
reason:

 

 

MARILYN BURGESS, District Clerk
Harris County, TEXAS

By , Deputy

N.INT.C1TH.P *73754002*
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 8 of 27

5/27/2020 4:32 PM
Marilyn Burgess - Distiict Cleik Hanis County
Envelope No. 43275717

2020-31999 / Court: 080 By: Monica Jackson

Filed: 5/27/2020 4:32 PM

NO:
ANTHONY EMOKPAIRE § IN THE DISTRICT COURT
Plaintiff, §
§
V. 8 JUDICIAL DISTRICT
FIESTA MART LLC §
Defendant. § HARRIS COUNTY TEXAS

PLAINTIFE’S ORIGINAL PETITION AND JURY DEMAND

 

NOW COMES Plaintiff, ANTHONY EMOKPAIRE, and files this, his original Petition

and respectfully shows the court and Jury the following:
A._ Discovery Control Plan

{. Plaintiffs intend to conduct discovery under Level 2 of Texas Rule of Civil

Procedure 190.3.
B. Parties

2, Plaintiff, Anthony Emokpaire (hereinafter “Plaintiff? or Mr. Emokpaire} is an

individual who worked for the defendant, Fiesta Mart L.L.C.

3, Defendant, Ftesta Mart L.L.C is incorporated in Texas and its office is located at
5444 Westheimer Road Suite 101 Houston, Texas 77056. Defendant may be served
through its registered agent- CT Corporation System, at 1999 Bryan Street Suite 900

Dallas, Texas 75201-3136.

C. Jurisdiction and Venue
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 9 of 27

4. Jurisdiction is proper because defendant is doing business in the State of Texas.
The District courts of Harris County have jurisdiction over this cause of action because

plaintiff's damages exceed the jurisdictional minimum of the court.

5. Venue is appropriate because the cause of action giving rise to this case occurred in

Harris county Texas.
D. Facts

7, Plaintiff, Ms. Anthony Emokpaire was employed by defendant on July 11 2016 as
a full time bakery manager.
8. Plaintiff was diagnosed with cancer in the latter part of 2018. He was compelled to
apply for the Family and Medical Leave Act ( FMLA ) because of the severity of his
illness.
9. Plaintiff further asked to extend the FMLA as it became clear that he needed more
time to battle this grave illness.
10. Plaintiff was subsequently given a non-FMLA leave to attend to his medical needs.
On or about May 17 2019 defendant, Fiesta informed plaintiff that he had exhausted all
combined leaves types available under Fiesta’s leave of absence policy.

11. Plaintiff was asked to return to work on or before June 3 2019. Plaintiff, Mr.
Anthony Emokpaire returned to work as instructed on June 3 2059.

12. Plaintiff met with Mr. Enrique Tamez and Mitch Willis human resources business

partner and director of operations respectively.
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 10 of 27

13. Plaintiff, Mr. Emokpaire was informed that his position was no longer available and
was offered a non-managerial position as a Baker. Mr. Emokpaire was effectively
demoted.

14. Defendant, Fiesta discriminated against plaintiff because of his disability. Fiesta “
regarded Mr. Emokpaire as being disabled” because he was diagnosed with cancer.

15, Defendant considered plaintiff's medical condition terminal and therefore did not
see the need to give him back his managerial position.

16. Fiesta perceived that plaintiff would not be able to function as a manager because of
his disability.

17. By information and belief, plaintiff alleges that others similarly situated who are not
African Americans have been treated differently in the past.

18. Defendant’s assertion that “All Fiesta Associates and applicants are considered
equally in, but not limited to, hiring, promotion, transfer, compensation, lay-off and
termination without regard to race, color, religion, national origin, sex, age, disability, or
any legally protected statute.” is incorrect.

19. The defendant has violated the Americans with Disability Act of 1990, as
amended.
20. Defendant’s placement of plaintiff as a baker instead of a Bakery Manager was not
solely on business needs but because Fiesta regarded plaintiff as disabled because he was
diagnosed with Cancer.
21. Defendant, Fiesta obviously had Bakery manager positions open at the time plaintiff

returned back to work. As a matter of fact Fiesta had advertised these positions.

*et
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 11 of 27

22. At the time plaintiff returned to work on or about June 3 2019 these positions were
still available. Fiesta believed that plaintiff had impairment and acted discriminatorily on
that basis.

23. By information and belief, plaintiff alleges that Fiesta have very few African
Americans in management positions. It would appear that denying plaintiff his
managerial position is part of Fiesta’s deliberate efforts to further reduce the number of
African Americans in the managerial pool. This is in violation of Title VII of the Civil
Rights Act of 1964, as amended.

24. Furthermore, by information and belief plaintiff alleges that Fiesta replaced plaintiff
with a non African American.

25. When plaintiff complained about Fiesta’s unlawful employment practices he was
retaliated against. Fiesta created a very hostile work environment for plaintiff. It became
unbearable for plaintiff to cope, given his medical conditton. He was compelled therefore
to leave Fiesta. Defendant, Fiesta constructively discharged plaintiff, Mr. Anthony
Emokpaire.

E. Conditions Precedent
26. All conditions precedent to jurisdiction has been met. ,

27, Plaintiff is entitled to file a lawsuit in the appropriate judicial district court because
plaintiff has filed a charge of discrimination base on Race, National Origin, disability
and retaliation with the Equal Employment Opportunity Commission on or about October

9 2019. The charge number is — 460-2019-0471 1.

28. Plaintiff received his right to sue letter from EEOC on March 17, 2020.
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 12 of 27

, ¥F. Causes of Action
Count 1-Disability Discrimination
29. Plaintiff realleges and incorporates the preceding paragraphs 1-28, by inference.

30. Defendant violated the Americans with Disability Act of 1990 as amended when it

discriminated against plaintiff because of his disability or perceived disability.
31. Defendant had more than 15 employees during the relevant period

32. Plaintiff is disabled

33. Plaintiff was qualified for the position of Bakery manager

34, Defendant treated Plaintiff as having an impairment that substantially limits major

life activities because of its perception of plaintiff has having a disability.

35. Defendant should have known that the discrimination would affect plaintiff

adversely.
36, Defendant’s unlawful practice was intentional

37. The defendant’s unlawful practices complained of were done with malice or

reckless indifference to the legally protected rights of plaintiff.

38. Defendant discriminated against plaint ff because of his disability or perceived

disability.

Count II- Race Discrimination
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 13 of 27

39. Plaintiff realleges and incorporates the allegations from paragraphs 1-38

40. Defendant violated Title VII of the Civil Rights Act of 1964 as amended when it

discriminated against plaintiff,

4}. Defendant’s disparate treatment of plaintiff because of his race is in violation of

Title VII of the Civil Rights Act of 1964 as amended.
42. Defendant had 15 or more employees during the time period.

43. Defendant treated plaintiff different from other employees similarly suited as

plaintiff.

44. Defendants actions were intentional and done with malice or reckless indifference

to plaintiff's protected nghts.
Count. LII- Retaliation
45 . Plaintiff realleges and incorporates the preceding paragraphs 1-44, by inference.

46. Defendant violated Title VII of the Civil Rights Act of 1964 as amended when it —
retaliated against plaintiff for complaining about defendant’ discrimination because of his

disability, taking FMLA and as a result of his race- African American.

47. Plaintiff upon information and belief alleges that the defendant created a hostile
work environment because of his opposing to defendant’s unlawful employment

practices.

48. Defendant acted intentionally or reckless

6
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 14 of 27

G. Damages

49. Asa proximate cause of defendant’s unlawful and illegal actions, plaintiff is

entitled to compensatory and exemplary damages.

50. Plaintiff therefore seeks all damages allowed by Title VI! of the Civil Rights Act

of 1964 as amended and the American with Disability Act of 1990 including ;

Front and back pay, loss of enjoyment, mental anguish in the past and future,
prejudgment and post judgment interest as allowed by law, reasonable and necessary cost
of pursuing lawsuil, reasonable attorney's fees incurred by plaintiff and all other damages

which plaintiff is entitled. -

51. Plaintiff, in accordance with the Texas rule of civil procedure seeks monetary relief
over $200,000 but not more than $1,000,000. Plaintiff reserves the nght to amend this

should it become necessary.
H, Jury Demand
52. Plaintiff hereby request for jury trial and will tender the fee later .

WHEREFORE, premise considered, plaintiff request that defendant be cited to appear
and answer and that upon final trial plaintiff be awarded damages sought herein, and such

other relief plaintiff may be entitled

Respecifully submitted,
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 15 of 27

By:/s/faregSoze
Larry Boje
Texas Bar No. 24036241
9898 Bissonnet Suite 419
Houston Texas 77036
PH: 713-271-2500
FAX: 713-271-5353

’ Attorney for Plaintiff
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 16 of 27

EXHIBIT B
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 17 of 27

6/18/2020 4:13 PM

Marilyn Burgess - District Clerk Harris County
Envelope No. 43868438

By: Keeley Hodgins

Filed: 6/18/2020 4:13 PM

CAUSE NO. 2020-31999

 

ANTHONY EMOKPAIRE, § IN THE DISTRICT COURT
Plaintiff, §

VS. § HARRIS COUNTY, TEXAS
FIESTA MART, LLC, §
Defendant. §

§ 8014 JUDICIAL DISTRICT

DEFENDANT’S ORIGINAL ANSWER AND SPECIAL EXCEPTIONS TO
PLAINTIFF’S PETITION

 

NOW COMES, Defendant Fiesta Mart, LLC (“Fiesta”), by and through its counsel, and files

this Original Answer and Special Exceptions to Plaintiff's Original Petition.

I.
ORIGINAL ANSWER AND SPECIAL EXCEPTIONS

A. GENERAL DENIAL
1. Pursuant to Texas Rule of Civil Procedure 92, Fiesta enters its general denial to
all of the material allegations in Plaintiff's Original Petition (“Petition”) and any amendment or
supplemental petition that may be filed in this case, and demands strict proof thereof by the
appropriate evidentiary standard, i.e., preponderance of the evidence or by clear and convincing
evidence, or as otherwise required by the Constitution and applicable state laws.
B. SPECIAL EXCEPTIONS

Fiesta specially excepts to Plaintiff's Petition for the following reasons:

2. The Petition fails to state and allege facts sufficient to put Fiesta on fair notice of

the claims against it. See TEX. R. Civ. P. 45 and 47.
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 18 of 27

3. The Petition, in derogation of Rules 47 and 56 of the Texas Rules of Civil
Procedure, fails to specify all items of special damages and amounts claimed by Plaintiff for
which he seeks recovery.

4. The Petition fails to specify with particularity the actions of Fiesta that would
support an award of punitive or exemplary damages.

5. The Court should strike the Petition in its entirety. In the alternative, the Court
should order Plaintiff to re-plead his allegations to enable Fiesta to prepare its defense and to
comply with the Texas Rules of Civil Procedure.

Cc. AFFIRMATIVE DEFENSES AND SPECIFIC DENIALS

Defendant asserts and pleads the following affirmative defenses and specific denials:

1. Plaintiff fails to state a claim upon which relief can be granted.

2. Plaintiff failed to file a timely charge of discrimination after the questions
involved in this suit first arose and therefore is barred from maintaining this action against
Defendant.

3. Plaintiff's claims against Fiesta are barred by the doctrines of preemption, laches,

and applicable statutes of limitation.

4, Plaintiff has failed to establish a claim of disability discrimination.

5. Plaintiff has failed to establish a claim of race discrimination.

6. Plaintiff has failed to establish a claim for retaliation.

7. There should be no recovery against Fiesta because Plaintiff failed to mitigate any
alleged damages.

8. To the extent Plaintiff has failed to exhaust administrative remedies available to

Plaintiff, Plaintiff’s claims are barred.

32802638
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 19 of 27

9. Plaintiff's proposed accommodations would create an undue hardship to the
operation of Fiesta’s business.

10. Plaintiff should not recover punitive or exemplary damages because such an
award, pursuant to either Texas Civil Practice & Remedies Code §41.001, et seg., or common
law, would: (1) violate the Excessive Fines Clause of the Eighth Amendment of the United
States Constitution by failing to place a limit on the amount; (2) be void for vagueness and
violate of the Equal Protection Clause of the Fifth and Fourteenth Amendments of the United
States Constitution; and/or (3) violate Article 1, §§10 and 13 of the Constitution of the State of
Texas.

11. Plaintiff is not entitled to a punitive or exemplary damages award because he
cannot meet his burden that requires proof by clear and convincing evidence to comport with the
Due Process Clause of the Fourteenth Amendment of the United States Constitution, Section 19
of the Constitution of the State of Texas, and the constitution and laws of any other applicable
state.

12. Pursuant to Texas Civil Practice and Remedies Code §41.008, the trier of fact
shall determine the amount of economic damages separately from the amount of other
compensatory damages. Section 41.008 also limits punitive or exemplary damages to a
maximum of (a) two times actual economic damages plus non-economic damages (not to exceed
$750,000.00), or (b) $200,000.00, whichever is greater. The provisions of this section of the
Code may not be made known to a jury by any means, including voir dire, introduction into

evidence, argument, or instruction.

32802638
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 20 of 27

13. AJ reserves its right to amend its pleadings upon completion of discovery or as

and when otherwise permitted by any applicable law, including the Texas Rules of Civil

Procedure.
Il.
DEMAND FOR JURY TRIAL
Fiesta demands a trial by jury.
Ill.
PRAYER

WHEREFORE, Defendant Fiesta moves and respectfully prays for the following relief:

a. That Plaintiff takes nothing by his suit and that Defendant have judgment for its
costs in this proceeding;

b. That this Court grant Defendant such other and further relief, either at law or in
equity, special or general, including contribution, set-off and/or credit, to which Defendant may
show itself justly entitled to receive, including the submission of all proper jury issues to the trier

of fact.

Respectfully submitted,
LATHROP GPM, LLC

/s/ Samuel Garcia

Samuel Garcia

Texas Bar No. 24080067

2101 Cedar Springs, Suite 1400
Dallas, Texas, 75201

Phone: 469.983.6030

Fax: 469-983-6101
Sam.garcia@lathropgpm.com
Defense Counsel for Fiesta Mart, LLC

32802638
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 21 of 27

CERTIFICATE OF SERVICE

 

I hereby certify that a true and correct copy of the foregoing document has been
electronically e-filed with the Court and automatically served on all counsel of record through
the Court's electronic filing system pursuant to the Texas Rules of Civil Procedure on this the
18th day of June, 2020.

/s/ Samuel Garcia
Samuel Garcia

 

32802638
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 22 of 27

EXHIBIT C
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 23 of 27

7/4/2020 12:23 PM

Marilyn Burgess - District Clerk Harris County
Envelope No. 44185357

By: Keeley Hodgins

Filed: 7/1/2020 12:23 PM

CAUSE NO. 2020-31999

ANTHONY EMOKPAIRE, § IN THE DISTRICT COURT
Plaintiff, §

Vs. § HARRIS COUNTY, TEXAS
FIESTA MART, LLC, §
Defendant. §

§ 80! JUDICIAL DISTRICT

NOTICE OF FILING OF NOTICE OF REMOVAL

PLEASE TAKE NOTE that Defendant Fiesta Mart, LLC (erroneously sued as “Fiesta
Mart LLC”) filed with the Clerk of the United States District Court for the Southern District of
Texas in Harris County (“Federal Court”), on July 1, 2020, a Notice of Removal of this case
from this Court to the Federal Court. Defendant attaches a copy of the Notice of Removal as

Exhibit 1.

Respectfully submitted,
LATHROP GPM, LLC

/s/ Samuel Garcia

Samuel Garcia

Texas Bar No. 24080067

2101 Cedar Springs, Suite 1400
Dallas, Texas, 75201

Phone: 469.983.6030

Fax: 469-983-6101
Sam.garcia@lathropgpm.com
Defense Counsel for Fiesta Mart, LLC
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 24 of 27

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document has been
electronically e-filed with the Court and automatically served on all counsel of record through
the Court's electronic filing system pursuant to the Texas Rules of Civil Procedure on this the Ist
day of July, 2020.

/s/ Samuel Garcia
Samuel Garcia

 

32844654
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 25 of 27

EXHIBIT 1
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 26 of 27
7/1/2020 Office of Harris County District Clerk - Marilyn Burgess | Case (Cause) Details 202031999-7

Chronological Print Von
202031999 - EMOKPAIRE, ANTHONY vs. FIESTA MART LLC (Court 080) History ai UF

(non-financial)

 

Summary Appeals Cost Statements Transfers Post Trial Writs Abstracts Parties

Court Costs Judgments/Events Settings Services/Notices Court Registry Child Support Images

Q Click column headings to sort. Click again to toggle direction. Print Events ay

 

sifle
bafigy

   

ANSWER ORIGINAL GARCIA,
6/18/2020 PETITION SAMUEL FIESTA MART LLC

EMOKPAIRE,
5/27/2020 ORIGINAL PETITION BOJE, LARRY ANTHONY

[ws4]

https://www. hcdistrictclerk.com/edocs/public/CaseDetails.aspx?Get=u8qvCK ScqRn2alUWKEJXWQndJVQmKUoE8zNA+wY DCE S5p6bj9cOHxCDMau...

1/1
Case 4:20-cv-02341 Document 1 Filed on 07/02/20 in TXSD Page 27 of 27

LIST OF COUNSEL
ATTORNEY FOR PLAINTIFF ANTHONY EMOKPAIRE

Larry Boje

LAW FIRM OF BOJE AND ASSOCIATES
9898 Bissonnet, Suite 419

Houston, Texas 77036

Phone: (713)271-2500

Fax: (713)271-5353

Email: lawboje@att.net
ATTORNEY FOR DEFENDANT FIESTA MART, LLC

Laura Reathaford (pro hac vice pending)
LATHROP GPM, LLP

2101 Cedar Springs Road, Suite 1400
Dallas, Texas 75201

Phone: (214) 983-6030

Facsimile: (214) 983-6101

Email: laura.reathaford@lathropgpm.com
